Citation Nr: 0823367	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-11 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1968 to March 1969.                



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.    

In September 2007, the Board remanded this matter for 
additional development.  


FINDINGS OF FACT

1.	The record demonstrates that the veteran had a low back 
disorder prior to entering service.

2.	The record does not contain clear and unmistakable 
evidence showing that the veteran's service did not aggravate 
his pre-service low back disorder.      


CONCLUSION OF LAW

The veteran's low back disorder was aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Merits of the Claim for Service Connection

In August 1976, the RO denied the veteran's initial service 
connection claim for a low back disorder.  In January 2003, 
the veteran filed a claim to reopen that service connection 
claim.  In a September 2007 decision, the Board granted the 
veteran's claim to reopen, and remanded this matter for 
further development and readjudication on the merits.  The 
case is now once again before the Board.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2007).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2007).

Every veteran who served in the active military, naval, or 
air service after December 31, 1946 is taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those 
conditions recorded in examination reports can be considered 
as "noted," 38 C.F.R. § 3.304(b) (2006), and a history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  § 3.304(b)(1).

To rebut the presumption of sound condition for conditions 
not noted at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service-the second step necessary to rebut the 
presumption of soundness-a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153 (West 2002).  If the presumption of sound condition is 
not rebutted, "the veteran's claim is one for service 
connection."  Wagner, 370 F.3d at 1096.  That is to say, no 
deduction will be made for the degree of disability existing 
at the time of the veteran's entry into service.  Id.; 38 
C.F.R. § 3.322 (2006).

Congenital or developmental conditions are not personal 
injuries or diseases and, therefore, generally may not be 
service connected as a matter of express VA regulation.  38 
C.F.R. §§ 3.303(c), 4.9.  There are, however, certain limited 
exceptions to this rule.  Service connection may be granted 
for hereditary diseases that either first manifested 
themselves during service or which preexisted service and 
progressed at an abnormally high rate during service.  
VAOPGCPREC 67-90 (July 18, 1990).  Further, where during 
service a congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90 (July 18, 1990).

In the present case, the Board finds, as an initial matter, 
that a low back disorder was not noted at the time of the 
veteran's examination, acceptance, and enrollment into 
service. As outlined above, applicable law contemplates that 
something more than a pre-service history be recorded in a 
report of an induction or enlistment examination in order for 
a condition to be deemed "noted," as that term is used in 
38 U.S.C.A. § 1111.  Because a low back disorder was not 
"noted" at the time of his examination, acceptance, and 
enrollment into service, he is entitled to the presumption of 
soundness.

There is substantial evidence indicating, however, that the 
veteran did not enter service sound.  The record reflects 
that private medical evidence pertaining to post-service low 
back treatment note a pre-service back disability that has 
been repeatedly found to be congenital in nature, and 
February 1969 Medical Board Report, which reflects a 
diagnosis of spondylolysis, L5-S1, right side with 
radiculopathy, also notes a history of low back problems 8 
years prior to the veteran's discharge from service.  In 
addition, in a September 2007 VA compensation examination 
report, the examining physician found by clear and 
unmistakable evidence that the veteran had a pre-service low 
back disorder.  

Therefore, the Board finds that there is clear and 
unmistakable evidence that a low back disorder existed prior 
to service.  However, the Board can conclude that the 
presumption of soundness has been rebutted only if there is 
also clear and unmistakable evidence that the condition was 
not aggravated by service.  See VAOPGCPREC 3-03.

In this regard, the Board is also cognizant that congenital 
conditions are generally may not be service connected as a 
matter of express VA regulation, and that there is 
substantial medical evidence suggesting that the veteran's 
preexisting back disorder was a congenital defect.  38 C.F.R. 
§§ 3.303(c), 4.9.  However, as noted, where during service a 
congenital defect is subject to a superimposed injury or 
disease, service connection may be warranted.  VAOPGCPREC 82-
90 (July 18, 1990).

Based on the veteran's service medical records, the Board 
finds that the veteran's low back disorder did worsen during 
service due to a specific injury.  The veteran endured basic 
training without any complaints of a low back disorder.  He 
service for 8 months before any treatment for a low back 
disorder.  After 8 months, however, he jumped into a ditch 
and experienced sudden, severe low back pain, which initially 
radiated into the lower extremities.  He was given a 
diagnosis of acute lumbosacral strain at L-5.  Thereafter, he 
experienced continuous low back pain, and he was ultimately 
discharged with a diagnosis of diagnosis of spondylolysis, 
L5-S1, right side with radiculopathy.  Although this 
diagnosis was found at discharge to have existed prior to 
service and to have not been aggravated therein, the Board 
finds that these records do show an obvious worsening of 
symptomatology that began immediately following the in-
service injury and continued consistently thereafter.  

The Board notes four opinions of record that address the 
issue aggravation of the underlying congenital disorder in 
service due to superimposed injury.  The May 2005 and 
September 2007 VA examiners found that service did not cause 
the veteran any permanent aggravation of his low back 
disorder.  These opinions are by competent medical experts, 
and are based on a thorough review of the veteran's 
documented medical history.  By contrast, a private 
biochemist, who describes himself as a long-term friend of 
the veteran with experience evaluating spinal cord injuries 
in a hospital neurosurgery department, stated in May 2006 and 
January 2008 letters that the veteran's low back disorder did 
relate to service.  See 8 U.S.C.A. §§ 1111, 1153.  

The Board notes that the private opinions would not be of 
sufficient quality to outweigh the probative value of the VA 
opinions of record under the preponderance of evidence 
standard used in assessing most service connection claims.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.  In 
contrast to the VA examiners who stated that they reviewed 
the claims file, the biochemist does not indicate in his 
letters whether he reviewed the record, and he is not a 
physician or orthopedic specialist.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (the Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim); See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(supporting clinical data or other rationale should accompany 
medical opinion).  In addition, the biochemist admitted to a 
long history of having a personal relationship with the 
veteran.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (holding that credibility can be impeached generally 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character).

Nevertheless, given the burdensome standard set forth under 
38 U.S.C.A. § 1111, the Board must recognize that the private 
letters are from a professional with training in biological 
processes and some limited training on medical issues.  He 
has also identified some study and exposure to spinal cord 
injuries in the past.  Therefore, the Board must conclude 
that the private opinion letters are of probative value, 
albeit slight, in determining whether there is evidence of 
aggravation in this matter.

Consequently, despite the probative value of the two VA 
opinions, the Board cannot conclude that the evidence clearly 
and unmistakably shows that the low back disorder was not 
aggravated by service.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. 
§ 3.306(b).  

As such, service connection is warranted for a low back 
disorder.  VAOPGCPREC 3-03.  Specifically, service connection 
is warranted for degenerative joint disease of the lumbar 
spine on the basis of aggravation of a preexisting congenital 
spondylosis at L5-S1 by a superimposed injury.


ORDER

Service connection for degenerative joint disease of the 
lumbar spine is granted.  



____________________________________________
	MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


